      Case 1:19-cv-03265-CKK Document 24 Filed 02/14/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |               Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

        PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT
  AND OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




     SEE DOCKET NO. 23

                                 Respectfully submitted,

                                        /s/
                                 Peter Newbatt Smith
                                 D.C. Bar #458244
                                 Center for Public Integrity
                                 910 17th Street, N.W., 7th Floor
                                 Washington, DC 20006-2606
                                 202-481-1239
                                 psmith@publicintegrity.org

                                 Attorney for Plaintiff
